Citation Nr: 0705262	
Decision Date: 02/23/07    Archive Date: 02/27/07	

DOCKET NO.  05-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of a stress fracture of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1975 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Houston, Texas, that determined the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim of entitlement to service connection for residuals of a 
stress fracture of the left lower extremity.


FINDINGS OF FACT

1.  In an unappealed February 2003 rating decision, the RO 
declined to reopen a claim of entitlement to service 
connection for residuals of a stress fracture of the left 
leg.

2.  The evidence associated with the claims file subsequent 
to the RO's February 2003 rating decision does not relate to 
an unestablished fact necessary to substantiate the claim; it 
is cumulative and redundant of evidence already of record; 
and it does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
previously denied claim for entitlement to service connection 
for residuals of a stress fracture of the left lower 
extremity.  38 U.S.C.A. §§ 5100, 5102-5103A, 5108 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for residuals of a stress fracture of the 
left lower extremity.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claim Assistance Act of 2000

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as of the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist a veteran with the 
claim.  In the instant case, the Board finds that VA has 
fulfilled its duties to the veteran under the VCAA.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
March 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate his request to reopen a previously denied claim.  
The RO has complied with VA's notification requirements.

In order to  meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, through the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is warranted.  
Id.

In addition, in a recent decision, the Court held that in the 
context of reopening a claim, as here, in addition to 
providing notice of what evidence is needed to reopen a 
claim, VA must also provide notice of the information and 
evidence required to substantiate the appellant's entitlement 
to the underlying compensation benefit.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus in order to comply with VCAA in 
this context, the RO must apprise the appellant what 
constitutes "new and material evidence," as well as what 
evidence will support the underlying claim.

The March 2004 letter from the RO satisfies these mandates.  
It told the veteran what constituted new evidence and what 
constituted material evidence.  He was also told to send any 
medical reports he had in his possession.  He was informed 
what the evidence had to show to establish service connection 
and he was told that new and material evidence had to raise a 
reasonable possibility or change in the outcome.  He was 
specifically informed that it was his responsibility to make 
sure VA received all requested records that would audit the 
position of a Federal department or agency.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received the 
notice of the evidence needed to substantiate the claim, the 
evidence by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that according to Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), proper VCAA notice must 
precede an initial unfavorable agency of original 
jurisdiction decision on a service connection claim.  In this 
case, VA provided notice with regard to reopening a claim to 
the veteran in March 2004, one month before the rating 
decision was issued in April 2004.

The Board is aware that VA also has a duty to assist a 
veteran in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (a) ("the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the...claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (setting forth the Secretary's various duties to 
claimant).

In this case, the veteran was accorded an orthopedic 
examination by VA in March 2005.  The claims file was 
reviewed by the examiner and an opinion was expressed as to 
the nature of the veteran's complaints with regard to the 
left lower extremity.  At the video conference hearing before 
the undersigned in September 2006, the veteran referred to 
having received treatment at a VA clinic in McAllen, Texas, 
around 1980.  A review of the record shows that the report of 
a VA outpatient visit in January 1980 and the report of a VA 
examination of the veteran March 1980 have been obtained and 
associated with the claims file.

Based on the foregoing, the Board finds that VA has fulfilled 
its VCAA duties to notify and to assist the veteran.  Thus, 
no additional assistance or notification is required.

Accordingly, the Board will address the merits of the claim 
to reopen.

Legal Criteria.

Generally, a claim which has been denied in an unappealed RO 
decision or in an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to reopen, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, it is the 
evidence received after the February 2003 rating decision.

The Court has held that "for service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled American Veterans 
v.  Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. 
Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result.  Disabled 
American Veterans, supra.; Coburn, supra.

Analysis

Service connection was originally denied for a claimed left 
lower extremity disorder in an April 1980 rating decision.  
The veteran disagreed with the denial action in the 
communication received in May 1980.  He was issued a 
statement of the case in June 1980.  That decision included 
review of the service medical records showing the veteran was 
seen on periodic occasions in service for complaints with 
regard to leg pain involving the left lower extremity.  
However, it was noted that at the time of separation 
examination in August 1979, no residuals of muscle strain 
were noted and a diagnosis of a chronic disorder involving 
the left lower extremity was not made.

Reference was also made to a March 1980 VA examination in 
which the veteran stated his left leg had been bothering him 
with pain in the midportion, worse during cold weather.  On 
clinical examination notation was made that there was 
tenderness over the middle third of the left leg, but no 
swelling.  Some musculature spasm was also noted.  A 
diagnosis was made of residuals of left leg fracture.

A statement of the case in June 1980 revealed that although 
muscle strain was treated during service, there was 
"complete" resolution of the disability shown at separation 
physical examination.  It was stated that in the absence of 
residual disability, there was no basis for a grant of 
service connection.

Received in June 1990 was a request to reopen the claim for 
service connection for a disability involving the left lower 
extremity.  The veteran referred to having received treatment 
at the VA Outpatient Clinic in McAllen, Texas.  Associated 
with the file was a copy of a May 1990 visit at the VA 
Outpatient Clinic at El Paso, Texas.  The veteran stated he 
had had recurrent pain involving the left leg that had been 
off and on since he reported original injury in 1975.  The 
veteran stated that he stepped in a hole while running with a 
full pack.  Notation was made of "chronic pain" syndrome.  By 
rating decision dated in July 1990, it was indicated that the 
recent outpatient reports did not constitute new and material 
evidence sufficient to reopen the claim for service 
connection for residuals of a stress fracture of the left 
leg. 

Received in January 1991 was a claim for disability benefits.  
He indicated that he had sustained left leg stress fractures 
in 1975 and received treatment at a service department 
hospital.

An X-ray study of the lower extremities was accomplished at a 
private facility in May 1991.  The examiner questioned the 
presence of a minimal increase uptake over the knees and 
ankles bilaterally and wondered if the veteran had had 
chronic stress over the joints.  The examiner indicated there 
"certainly" appears to be no localized disease to the left 
leg.

By rating decision dated in June 1991, it was noted the 
aforementioned X-ray study was not considered new and 
material evidence to establish a new factual basis warranting 
allowance of the claim.  It was noted the veteran had been 
previously notified of a disallowance of his claim in April 
1980 and again in August 1990.  The claim remained denied 
pending the receipt of medical evidence establishing service 
incurrence or aggravation.

The veteran was notified of the determination by 
communication dated the following month.  He disagreed with 
the determination by communication received in August 1991.  
In September 1991 he was issued a statement of the case that 
informed him that the evidence he submitted was not new and 
material so as to reopen his claim of service connection for 
a left lower extremity disorder.  He was informed that the 
current medical statement referred to current findings only 
and did not show treatment for a stress fracture of the left 
lower extremity in service or within one year's discharge 
from service.  

In a communication received in September 1991, the veteran 
requested a hearing with the Board.  He was scheduled for a 
hearing in July 1992 at the VARO in Houston, but for whatever 
reason failed to appear.

A timely appeal is not of record.

Received in September 2002 was another request from the 
veteran to reopen his claim for service connection for a 
disability involving the left leg.  

Submitted subsequent thereto was a copy of a December 1991 
statement from a private physician indicating that he saw the 
veteran in May 1991.  The veteran gave a history of having 
injured the left leg while in the service.  Other than a 
notation of tenderness over the subcutaneous border of the 
tibia, clinical and X-ray findings of the left lower 
extremity were essentially normal.

Received in November 2002 was an affidavit from three 
individuals to the combined effect that the veteran was in 
perfect physical condition when he entered the military, but 
when he left service, he was taking Darvon for pain.  The 
individuals did not specify where the veteran was 
experiencing the pain.  

Received in December 2002 were copies of service medical 
records already in the claims folder.

In February 2003, the veteran submitted a copy of the bone 
scan done in May 1991 referred to above.  By rating decision 
dated in February 2003, it was indicated there was no 
reasonable possibility that the additional evidence submitted 
in connection with the current claim would change the 
previous decision denying service connection for the 
residuals of a stress fracture of the left leg.  A notice of 
disagreement was received in March 2003 and a statement of 
the case was issued in August 2003.  A timely appeal did not 
ensue.

The current reopened claim was received in February 2004.  
The veteran again submitted copies of service medical records 
and a copy of the May 1991 bone scan.

He was accorded an examination by a VA orthopedist in March 
2005.  The entire claims file was reviewed by the examiner.  
Reference was made to the various times during service that 
the veteran was seen for complaints involving pain of the 
left lower extremity.  It was noted that at the time of a 
June 1976 visit while clinical examination indicated pain at 
the borders of both tibias, X-ray studies were normal.  The 
veteran was given a diagnosis at the time of chronic shin 
splints.  

Reference was made to a visit in December 1976 when the 
veteran gave a history of intermittent discomfort to the left 
leg pain area.  Reference was made to the bone scan in May 
1991, some 11 years after service, which failed to show left 
leg pathology.  The examiner stated there was never a 
diagnosis of a left leg fracture at all in the record.  The 
veteran denied any post service injuries and failed to 
provide any documentation to support "chronic left medial 
anterior shin left lower leg pain."  The veteran provided 
documents at the present time dated in 1994 which the 
examiner indicated failed to show any association with the 
reported left leg difficulties in 1975 and 1976.

It was indicated that currently, the veteran stated the last 
encounter he had with a physician was in March 2004 when he 
was given medication for bilateral knee symptoms.  He had not 
received any treatment for the condition in the past year.

Clinical examination was essentially unremarkable and 
radiographic studies of the bilateral tibias were negative.

The orthopedist stated there was no significant 
musculoskeletal pathology found on the examination.  It was 
indicated that an orthopedic surgeon indicated the veteran's 
left knee had nothing to do with his mid left leg problems in 
service.  It was stated "the pathology of his [the veteran] 
chronic left mid-leg pain in no way correlates to his current 
complaints of bilateral knee pain.  There was nothing in the 
past, current history or physical findings that suggest any 
residuals in the mid left leg region that would correlate to 
his reported questionable left-leg-stress fracture mid tibia 
in 1975.  The current MRI findings relates (sic) to 
intraarticular findings of the knee which was (sic) never a 
part of his reported active duty symptoms or physical 
findings.  The current intraarticular knee findings would 
have an etiology totally unrelated to his mid left leg 
symptoms.  The current left leg complaints is (sic) not 
caused by or a result of military service."

This additional medical evidence added to the record since 
the most recent denial of the claim in 2003 includes no 
evidence of a nexus between any current left lower extremity 
problems and the veteran's military service.  As noted above, 
the report of the March 2005 examination by a VA orthopedic 
surgeon is against there being any kind of causal link 
between any current left lower extremity problems and the 
veteran's brief period of active service many years ago in 
1970.  Consequently, none of the medical evidence added to 
the record is such as to establish a reasonable possibility 
of a different outcome.  The Board notes that the veteran's 
own statements are not material because as a lay person, he 
is not competent to enter a medical diagnosis or provide an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the most recent 
denial of the veteran's claim in 2003 is cumulative of 
evidence already of record, and does not raise a reasonable 
possibility of substantiating the claim.  In fact, the Board 
parenthetically notes that the evidence is even more 
persuasive against the claim now than it was previously.  
Accordingly, new and material evidence has not been received 
and the claim of entitlement to service connection for 
residuals of a stress fracture of the left lower extremity is 
not reopened.

ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
residuals of a stress fracture of the left lower extremity is 
denied.

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


